UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1771



FRANCES DARCANGELO,

                                              Plaintiff - Appellant,

          versus


VERIZON MARYLAND, INCORPORATED,

                                              Defendant - Appellee,

          and


BELL ATLANTIC,

                                                          Defendant.
- - - - - - - - - - - - - -

MARIA WALSH,

                                                             Movant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-816-WDQ)


Submitted:   June 6, 2006                   Decided:   July 10, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Morris E. Fischer, AIR RIGHTS CENTER, Bethesda, Maryland, for
Appellant.   Karen M. Wahle, Shannon M. Barrett, Toby Heytens,
O’MELVENY & MYERS, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Frances Darcangelo, a forty-nine year old woman suffering from

bipolar disorder, brought this action against her employer, Verizon

Maryland,      Incorporated     (“Verizon”),       asserting     that   Verizon

terminated her because of her disability in violation of the

Americans with Disabilities Act of 1990 (“ADA”), as amended, 42

U.S.C. § 12101 et seq.           The district court initially denied

Verizon’s motion for summary judgment by a written opinion dated

September 24, 2003, but later granted the motion in its entirety by

a second written opinion dated June 7, 2005.                   We shall assume

familiarity with the facts set forth in the district court’s

opinions.

     The district court’s decision to grant summary judgment is

subject to de novo review, with all inferences drawn in favor of

the non-moving party.       Haulbrook v. Michelin North America, Inc.,

252 F.3d 696, 702 (4th Cir. 2001).          A plaintiff asserting wrongful

discharge under the ADA must demonstrate that (1) she is disabled;

(2) she was otherwise qualified for her position; and (3) her

discharge “occurred under circumstances that raise a reasonable

inference of unlawful discrimination.”              Id. (internal citations

omitted).

     To establish that she is otherwise qualified under the second

prong,   the    plaintiff     must   show   that    she,   “with   or   without

reasonable accommodation, can perform the essential functions of


                                       3
the employment position . . . .”           42 U.S.C. § 12111.         Here, as

Darcangelo conceded, her position as central office technician

“required her to spend ninety percent of her time on the telephone

with co-workers in remote locations, discussing installation and/or

provisioning of equipment.”      Appellant Br. at 8.         Interaction with

co-workers was therefore an essential function of her position.

Moreover, Verizon’s Code of Business Conduct directs employees to

be   “respectful,    cooperative,    and     helpful     toward      customers,

suppliers, our co-workers, employees and the general public” and to

refrain from acting in “an abusive, threatening, discriminatory,

harassing or obscene manner toward any employee or others with whom

we come in contact during the course of business.”             J.A. 120.

     As the district court concluded, the record is replete with

instances    of   Darcangelo’s   threatening,    abusive,      and   harassing

behavior toward her co-workers and supervisors in the course of

performing her duties.       Indeed, Darcangelo undertook egregious

actions     admittedly   designed   to     provoke     her   co-workers    and

supervisors, such as walking out of meetings and hanging up on co-

workers; posting a photo of her supervisor’s head placed in the

center of a rifle target; and aiming racially-charged terms, racial

slurs, offensive language, and derogatory nicknames at her co-

workers and supervisors.     Darcangelo’s aggressive and antagonistic

behavior thus demonstrated her complete inability to interact with




                                     4
others in a courteous manner, as required by her position and

Verizon’s Code of Business Conduct.

      Moreover, Darcangelo failed to show that she could perform the

essential functions of her position even when given reasonable

accommodation.    Darcangelo’s expert opined that Verizon could have

limited her interactions to supervisors sympathetic to her bipolar

condition.    However, the ADA does not require Verizon to subject

its   employees   to   Darcangelo’s       abusive   behavior,    which,   not

surprisingly,     created   considerable      anxiety   within    her     work

environment, even if that behavior was related to her bipolar

disorder.    See Jones v. Am. Postal Workers Union Nat’l, 192 F.3d

417, 429 (4th Cir. 1999) (“The law is well settled that the ADA is

not violated when an employer discharges an individual based upon

the employee’s misconduct, even if the misconduct is related to a

disability.” (internal citations omitted)). Accordingly, we affirm

the district court’s decision to grant Verizon’s motion for summary

judgment.

                                                                    AFFIRMED




                                      5